Citation Nr: 1600675	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent prior to January 17, 2012 for posttraumatic stress disorder (PTSD)

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to TDIU and a rating in excess of 30 percent for PTSD. Jurisdiction over these claims was subsequently transferred to the VA RO in Winston-Salem, North Carolina, which currently has jurisdiction over these claims.

In a February 2012 rating decision, the VA granted the Veteran a 50 percent disability rating for PTSD, and assigned an effective date of January 17, 2012. In a March 2012 letter, the Veteran notified the VA that he was not seeking a rating in excess of 50 percent for PTSD, and withdrew this portion of the current appeal. However, he stated that he was still seeking a rating in excess of 30 percent prior to January 17, 2012. In light of the Veteran's statements in this letter, the Board is recharacterizing the present appeal as entitlement to a disability rating in excess of 30 percent prior to January 17, 2012. As the Veteran made no statement regarding his claim for entitlement to a total disability rating based on individual unemployability (TDIU), that claim is still on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2009 statement, the Veteran stated that he was not employed and was "drawing disability Social Security." In a July 2009 geriatric psychiatry note, the Veteran's treating geropsychiatrist stated that the Veteran was "on Social Security Disability (total)." VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or SSA records. See 38 C.F.R. § 3.159(c)(2) (2014). Therefore, because records from the SSA may contain information pertinent to the Veteran's claim of entitlement to a TDIU, VA is obligated to obtain them. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




